  Case 2:03-cr-00197-RAJ Document 299-10 Filed 03/12/20 Page 1 of 1 PageID# 1029


                       Institution Response - Inmate Request to Staff Member
                                    Federal Correctional Institution
                                      Ashland, Kentucky 41105


Inmate Name:          MCCOY,Thomas F
Register Number:      55535-083
Work Assignment."     IND 0 Business Office
Unit:                 R/Preston



This is in response to your Inmate Request to Staff Member, dated February 3, 2020, in which you
request consideration for a Compassionate Release/Reduction in Sentence under section 2.Initiation of
Request- Extraordinary or Compelling Circumstances.

Program Statement 5050.50, "Compassionate Release/Reduction in Sentence: Procedures for
Implementation of 18 U.S.C 3582 and 4205(g),dated January 17,2019,addresses your request. While
the Bureau of Prisons does afford the opportunity for iiunates to be considered for a Compassionate
Release/Reduction in Sentence, there are strict guidelines which govern this process. After a careful
review ofyour request and the information provided, you do not meet the criteria for a Compassionate
Release or Reduction in Sentence.


Your request for consideration for a Compassionate Release/Reduction in Sentence is denied. I trust
this information has addressed your concerns.



                                                            2-
J. Amareid, Acting Warden                            Date




                                    Exhibit E-10
